BLATCHPORD, District Judge.
The only act of bankruptcy alleged in the petition in this case is the non-payment for fourteen days of a promissory note, which matured November 29th, 1871. But it is shown in defence, that, on a petition in involuntary bankruptcy, filed against the debtor by another creditor, on the 5th of December, 1871, in this court, an injunction was issued, which was served on the debtor on the Gth or 7th of December, restraining him from making any transfer or disposition of his property. Under these circumstances, he could not apply any of such property to the payment of the note in question. The injunction continued to be in force when the petition in the present matter was filed. Consequent^, the debtor cannot properly be regarded as hav*1247ing, prior to the filing of such petition, stopped or suspended and not resumed payment, for a period of fourteen days, of the note in question. The petition is dismissed, ■with costs.